UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to DataJack, Inc. (Exact name of small business issuer as specified in its charter) Nevada 000-31757 90-0781437 (State of Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5400 Carillon Point, Building 5000, 4th Floor, Kirkland, Washington (Address of Principal Executive Office) (Zip Code) (972) 361-1980 (Issuer’s telephone number, including area code) Indicate whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. (Check One): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of each of the issuer's classes of common equity as of August 19, 2014 is 61,016,728. DataJack, Inc. Table of Contents Page Part I - FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 26 Part II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4. MINE SAFETY DISCLOSURES 28 ITEM 5. OTHER INFORMATION 28 ITEM 6. EXHIBITS 28 SIGNATURES 29 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION INDEX TO FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheets as of June 30, 2014and December 31, 2013 4 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2014 and 2013 5 Unaudited Condensed Consolidated Statement of Shareholders' Equity for the six months ended June 30, 2014 6 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 7 Notes to the Unaudited Condensed Consolidated Financial Statements 8 3 DATAJACK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory - Prepaid expenses and deposits - Other current assets - Total current assets Property and equipment, net - Restricted cash - Customer lists, net - Goodwill - Other intangibles, net - Total other assets - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses - Other short term liabilities - Advances from related parties - Notes payable, current portion Legal Settlement Reserves - Derivative liability - Total current liabilities Shareholders' equity: Preferred stock- $0.001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Common stock-$0.001 par value; 100,000,000 shares authorized; 61,141,728 and 30,600,000 shares issued and 61,011,728 and 30,595,000 shares outstanding as of June 30, 2014 andDecember 31, 2013, respectively Additional paid in capital - Common stock subscription - Treasury stock, 5,000 shares ) - Accumulated (deficit) earnings ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 DATAJACK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Revenues $ Cost of sales Gross profit ) Operating expenses: Compensation, consulting and related expenses - - General and administrative expenses Impairment of goodwill - - Depreciation and amortization - - Total operating expenses Loss from operations ) Other income (expense): Interest expense ) - ) - (Loss) gain on change in derivative liability - - Gain on settlement of debt 10 - 10 - Total income (expense), net ) - ) - Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Loss per common share, basic and diluted ) Weighted average number of shares outstanding-basic The accompanying notes are an integral part of these unaudited c.ondensed consolidated financial statements 5 DATAJACK, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2014 (unaudited) Additional Common Common stock Paid in Stock Treasury Accumulated Shares Amount Capital Subscriptions Stock Deficit Total Balance, December 31, 2013 $ $
